Citation Nr: 1435959	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to a thyroid disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia, to include as secondary to a thyroid disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board videoconference hearing in June 2014, and a transcript of the hearing is associated with his claims folder.  


FINDINGS OF FACT

1.  The Veteran's current Grave's disease was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  The Veteran's current hypertension was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

3.  The Veteran's current schizophrenic and depressive disorders were not manifest in service and are unrelated to service, and his psychosis was not manifest to a degree of 10 percent within 1 year of separation.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a thyroid disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a psychiatric disorder to include schizophrenia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in April 2010, prior to the initial adjudication.

VA has obtained service treatment records; and assisted the Veteran in obtaining evidence,  VA examinations are not necessary as the evidence does not show that the Veteran suffered an event, injury, or disease in service, or had a disease or symptoms of a presumptive disease manifesting during a presumptive period.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Endocrinopathies, psychosis and cardiovascular renal disease, including hypertension, are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service treatment records do not report thyroid, hypertension, or psychiatric problems.  On service discharge examination, the Veteran indicated that he was in good health and he was evaluated and found to be normal in pertinent part.  

The first indication of any of the disorders in question was on VA evaluation in May 1974, when the Veteran reported that his eye "popped out" at work, and early Grave's disease was found.  On VA examination in November 1975, there was no mention of any problems in service and it was reported that Grave's disease was diagnosed in May 1974.  The Veteran also complained of nervousness on VA examination, and nervousness associated with Grave's disease was diagnosed.  Schizophrenia was diagnosed during an examination for Social Security Administration purposes in February 2006.  At the time, the Veteran talked about depression, insomnia, and "all kinds of problems."  He said that he had been having problems since 1975, and it seemed to be coming back.  Psychosis and depression were diagnosed on VA evaluation in March 2006, when the Veteran reported that for the past 2-3 years, he had been hallucinating, and that he was very depressed.  

Based on the evidence, the Board concludes that service connection is not warranted for thyroid, hypertension, or psychiatric disorder, as they were not manifest in service or, for endocrinopathy, hypertension, and psychosis, within 1 year after separation, and because they are unrelated to service.  They are not shown in the service treatment records and the first indication of any of them was for thyroid disease in May 1974, more than 2 years after service discharge.  At the time, the Veteran made no mention of any of them having been present in service or within 1 year of separation, and he had indicated that he was in good health on service discharge examination and was found to be normal in pertinent part at that time.  

A March 2011 letter from R. Quinones, M.D., stating that the Veteran was found to have hypertension and Grave's disease in service, that he was discharged from the service due to his illness, and that his disease was concurrent with his service, lacks any probative value.  It appears that it is merely a repetition of history supplied by the Veteran, which is also contradicted by the service records, and which is without any medical enhancement.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Veteran's service records show that he was evaluated as normal on service discharge examination and that his service discharge was for the convenience of the government and contain no diagnoses of hypertension or Grave's disease.  

During the Veteran's June 2014 hearing testimony, he referred to an April 2013  medical opinion from Dr. Yoon as supportive of his claim.  However, the April 2013 report from Dr. Yoon contains no competent evidence indicating that any of the disorders at issue were manifest in service or are related to service.  Instead, it contains mere history from the Veteran of being diagnosed with or being discovered to have a thyroid problem during service, and of having eye disease from Grave's disease manifest in service.  This history is contradicted by the service treatment records, showing that the Veteran is not credible.  Furthermore, whether or not the Veteran's skin problems shown in May 1974 were manifestations of Grave's disease (they are argued to be in June 2014, but no competent evidence indicates that they are), there is no credible evidence that they were manifest within 1 year of service separation, and so the June 2014 hearing argument that a compensable degree of skin disfigurement from Grave's disease occurred within 1 year of separation has no merit.  

The Veteran opined in April 2009 that he feels that he had all 3 of the disorders at issue in service, and that the army felt he had something and ignored red flags.  Furthermore, he indicated in August 2009 that he had battled thyroxitosis and hypertension ever since basic training in service.  In October and December 2010, he indicated that it was very probable that his hypertension, schizophrenia, and thyroxitosis had been present since basic training, noting that it took 14 weeks for him to finish basic training instead of the usual 8 weeks.  However, the Veteran is not competent to render medical opinions on the matters of whether the disorders in question were manifest in service, as he lacks the medical expertise, as a layperson, which is required to opine on these complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Furthermore, as noted repeatedly earlier, on service discharge examination, the Veteran indicated that he was in good health and he was evaluated and found to be normal in pertinent part; and his representative retreated from arguing in favor of direct service connection for hypertension and psychiatric disability during the June 2014 hearing, signaling his lack of confidence in such theories. 
 
The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a thyroid disorder is denied.

Service connection for hypertension is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


